Title: To Benjamin Franklin from G. B. de Krohne, 23 June 1777: résumé
From: Krohne, Johann Wilhelm Franz de
To: Franklin, Benjamin


<Hamburg, June 23, 1777, in French: I think like an American, and can best prove it by offering my services. Because this city is the center of world news, and of a considerable commerce with America, you need an honest man here to report developments. I am the minister plenipotentiary of the Duke of Saxe-Hildburghausen, familiar with negotiations, and the neighbor and close friend of the French envoy. I will write you daily, and ask nothing but reimbursement for expences. When independence is won, I shall ask only that Congress appoint me its envoy. You may reply in French, German, Latin, or cipher.>
